Citation Nr: 0206729	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  98-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for status post anterior cruciate ligament reconstruction of 
the right knee.

(The issue of entitlement to service connection for a low 
back disability will be the subject of a later decision by 
the Board of Veterans' Appeals (Board).)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from January 1970 to August 1974.  He also 
had additional service with the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Regional 
Office (RO) that, in pertinent part, granted service 
connection for a right knee disability and assigned a 10 
percent evaluation for it, effective March 1996.  The veteran 
disagreed with the rating that was assigned.  Subsequently, 
based on the receipt of additional evidence, including the 
report of a Department of Veterans Affairs (VA) examination 
in November 1998, the RO increased the evaluation assigned 
for the right knee disability to 20 percent, effective March 
1996.  The veteran continues to disagree with the assigned 
rating.  This case was previously before the Board in May 
2000, at which time it was remanded for additional 
development of the record and for the RO to consider evidence 
pertaining to the veteran's right knee disability.  

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for a back 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDING OF FACT

The veteran's right knee disability is manifested by 
complaints of pain, mild tenderness and ligament instability, 
productive of no more than moderate functional impairment.


CONCLUSION OF LAW

An initial evaluation in excess of 20 percent for status post 
anterior cruciate ligament reconstruction of the right knee 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the claimant and the representative, 
and has enhanced its duty to assist a claimant in developing 
the facts pertinent to the claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any additional pertinent medical treatment.  
The Board also notes that the RO provided the veteran with 
several examinations in relation to his right knee 
disability.  

The record discloses that the June 1997 and September 2000 
rating decisions provided the veteran with the reasons and 
bases for the ratings assigned in those determinations.  The 
April 1998 statement of the case and the September 2000 and 
April 2002 supplemental statements of the case provided the 
veteran with the applicable criteria for rating right knee 
impairment, which identified the manifestations that would 
warrant a higher evaluation.  These notification letters were 
sent to the veteran's latest address of record.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran has received these determinations.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a right knee 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  Diagnostic Code 5257.

An April 1993 report from a private physician discloses that 
the veteran injured his right knee in January 1991 when he 
jumped from the back of a pick-up truck, slipped and fell, 
twisting the knee and landing on the knee.  Several days 
later, an arthroscopy was performed and the veteran underwent 
a partial medial meniscectomy, partial lateral meniscectomy, 
excision of the anterior cruciate ligament (ACL) and 
chondroplasty of the medial femoral condyle of the right 
knee.  The veteran continued to experience instability of the 
right knee and underwent a reconstruction of the anterior 
cruciate ligament in April 1991.  A partial synovectomy was 
performed in August of that year.  

On VA examination of the joints in April 1996, there was no 
clinical evidence of effusion, decreased range of motion, 
patellofemoral crepitus or crepitation of the patellofemoral 
joint.  In addition, it was specifically noted that there was 
no medial or lateral joint line tenderness.  There were 
normal medial and lateral constraints to patellar motion both 
in the flexed and extended positions.  The Board acknowledges 
that anterior drawer testing was positive, although posterior 
drawer testing was negative.  The veteran could not relax 
enough to do a pivot shift.  The examiner specifically noted 
that the veteran's knee was stable to varus and valgus 
testing.  The impression was status post ACL construction, 
probably some chronic stretching of the tendon.

On VA examination conducted in May 1996, the veteran 
complained of pain of the right knee aggravated by prolonged 
walking and prolonged sitting.  He reported he was unable to 
run, nor do sit-ups or stoop.  Physical examination revealed 
the veteran used a cane to walk, and limped on his right leg.  
The examiner observed the veteran was not able to walk on his 
toes or heels, or squat, including due to knee pain.  The 
right knee popped and demonstrated crepitus.  There was no 
effusion or deformity, and it was aligned well.  It was also 
noted at that time that flexion of the right knee was to 80 
degrees, with pain.  He had full extension to zero.  An X-ray 
study of the right knee revealed a pin from a right anterior 
cruciate ligament repair, with no change from a previous 
study conducted about two months earlier.  

VA medical records dated from 1996 to 1997 have been 
associated with the claims folder.  When the veteran was seen 
in the orthopedic clinic in June 1996, it was indicated that 
he had a lot of laxity on Lachman.  It was also reported that 
he had full range of motion with no excessive amount of 
swelling.  The veteran related that his main complaint was 
that his knee gave way, especially when going up and down 
stairs.  The examiner stated that he discussed with the 
veteran that at some point in the far future, he might need a 
total knee arthroplasty.  In January 1997, findings included 
positive pivot shift and Lachman's of 3+.  

During a VA examination of the joints in November 1998, the 
veteran related that his knee gives way at least two times a 
month, and that his other symptoms included swelling, 
cracking, popping and joint stiffness.  This examination 
demonstrated that the veteran has slight edema to the medial 
aspect of the suprapatellar bursa, mild tenderness to the 
medial aspect of the tibial plateau and positive laxity to 
the anterior cruciate ligament per Lachman and drawer tests.  
It was also noted that the veteran had full range of motion 
and no decrease in sensation or capillary refill.  The 
impression was ACL tear, status post arthrotomy and ACL 
repair, with moderate ligament laxity and pain causing mild 
functional impairment.

The veteran's current disability rating contemplates moderate 
functional impairment, including due to ligament instability.  
It is significant to point out that following the November 
1998 VA examination, the examiner specifically concluded that 
the residuals of the anterior cruciate ligament tear included 
moderate ligament laxity and pain, and were productive of 
only mild functional impairment.  The evidence in support of 
the veteran's claim consists of his statements regarding the 
severity of the disability.  However, the Board concludes 
that the medical findings on examination, including no more 
than mild tenderness, are of greater probative value.  The 
Board finds, accordingly, that the weight of the evidence is 
against the claim for a rating in excess of 20 percent for 
status post anterior cruciate ligament reconstruction of the 
right knee.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  Under the circumstances of this 
case, the Board concludes that an additional separate rating 
under Diagnostic Codes 5010 and 5257 is not appropriate.  
Further, alternatively rating the veteran based on limitation 
of motion with pain would not afford the veteran a higher 
disability evaluation under Diagnostic Code 5260 or 5261 as 
the  clinical evidence of range of motion of the right knee 
demonstrates full extension, and flexion beyond 15 degrees, 
even with consideration of the provisions of DeLuca v. Brown, 
8 Vet.App. 202 (1995), with regard to additional impairment 
due to pain.  Hence, the preponderance of the evidence is 
against the claim.


ORDER

An initial evaluation in excess of 20 percent for status post 
anterior cruciate ligament reconstruction of the right knee 
is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

